





FOURTH AMENDMENT TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT




THIS FOURTH AMENDMENT TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT (the
“Amendment”), dated as of December 27, 2016, is made and entered into among
PULTE MORTGAGE LLC (the “Seller”), COMERICA BANK (“Comerica”), as agent (in such
capacity, the “Agent”) and a Buyer, and the other financial institutions from
time to time signatories thereto (the “Buyers”).
RECITALS:
A.    The Agent, the Seller and the Buyers are parties to that certain Amended
and Restated Master Repurchase Agreement dated as of September 4, 2015 (as
amended or otherwise modified from time to time, the “Repurchase Agreement”).
B.    The Agent, the Seller and the Buyers now desire to further amend certain
provisions of the Repurchase Agreement as set forth herein.
AGREEMENT:
In consideration of the premises herein contained and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, all
parties hereto agree as follows:
1.Capitalized terms used and not otherwise defined in this Amendment have the
meanings specified in the Repurchase Agreement.


2.The Seller has requested that certain changes to the Maximum Aggregate
Commitment from time to time under the Repurchase Agreement be made. In
connection therewith, Schedule BC of the Repurchase Agreement is amended and
restated by Schedule BC attached hereto.


3.Reassertion of Representations and Warranties, No Default. The Seller hereby
represents and warrants that on and as of the date hereof and after giving
effect to this Amendment (a) all of the representations and warranties contained
in the Repurchase Agreement are true, correct and complete in all material
respects as of the date hereof as though made on and as of such date, except for
changes permitted by the terms of the Repurchase Agreement, and (b) no Default
or Event of Default has occurred and is continuing.


4.Authority, No Conflict, No Consent Required. The Seller represents and
warrants that the Seller has the limited liability company power and authority
to enter into this Amendment and has duly authorized as appropriate the
execution and delivery of this Amendment by proper limited liability company
action and none of the agreements contained herein contravene or constitute a
default under any material agreement, instrument or indenture to which the
Seller is a party or a signatory or any provision of the Seller’s Articles of
Organization, Operating Agreement or any requirement of law, or result in the
imposition of any Lien on any of its property under any agreement binding on or
applicable to the Seller or any of its property except, if any, in favor of the
Buyers. The Seller represents and warrants that no consent, approval or
authorization of or registration or declaration with any Person, including but
not limited to any governmental authority, is required in connection with the
execution and delivery by the Seller of this Amendment or the performance of
obligations of the Seller herein described, except for those which the





--------------------------------------------------------------------------------





Seller has obtained or provided and as to which the Seller has delivered
certified copies of documents evidencing each such action to the Buyers.


5.No Adverse Claim. The Seller hereby warrants, acknowledges and agrees that no
events have taken place and no circumstances exist at the date hereof which
would give the Seller a basis to assert a defense, offset or counterclaim to any
claim of the Agent or the Buyers with respect to the Seller’s obligations under
the Repurchase Agreement as amended by this Amendment.


6.Conditions Precedent. This Amendment shall become effective (the “Amendment
Effective Date”) according to the terms and as of the date hereof, upon
satisfaction of the following conditions:


(a)
Receipt by the Agent of this Amendment duly executed by the Seller, the Agent
and the Buyers.



(b)
Agent shall have received fully executed Affidavits Regarding Out-Of-State
Execution by the Borrower, Agent and Branch Banking and Trust Company.



7.Reallocation of Commitments On the Amendment Effective Date, each Buyer shall
(i) have Committed Sums equal to the applicable amounts set forth in Schedule BC
hereto and (ii) have funded its Funding Share of all Transactions (and
participation in Swing Line Transactions) outstanding on the Amendment Effective
Date. To facilitate the foregoing, each Buyer which as a result of the
adjustments of Committed Sums and Funding Shares evidenced by Schedule BC hereto
is to have a greater principal amount of the Transactions outstanding than such
Buyer had outstanding immediately prior to the Amendment Effective Date, shall
deliver to the Agent immediately available funds to cover such Transactions (and
the Agent shall, to the extent of the funds so received, disburse funds to the
Departing Buyer). The Buyers agree that any Price Differential, Facility Fees
and other fees accrued under the Repurchase Agreement prior to the Amendment
Effective Date shall constitute the property of the Buyers which were parties to
the Repurchase Agreement immediately prior to the Amendment Effective Date and
shall be distributed (to the extent received from the Seller) to such Buyers on
the basis of the Funding Shares in effect under the Repurchase Agreement
immediately prior to the Amendment Effective Date. Furthermore, it is
acknowledged and agreed that all fees paid under the Repurchase Agreement prior
to the Amendment Effective Date shall not be recalculated, redistributed or
reallocated by Agent among the Buyers.


8.Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Repurchase Agreement and the other Repurchase Documents and except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Repurchase Agreement and each other Repurchase Document are ratified and
confirmed and shall continue in full force and effect.


9.Survival. The representations and warranties made by the Seller in this
Amendment shall survive the execution and delivery of this Amendment.


10.Reference to Repurchase Agreement. Each of the Repurchase Documents,
including the Repurchase Agreement and any and all other agreements, documents,
or instruments now or hereafter executed and delivered pursuant to the terms
hereof or pursuant to the terms of the Repurchase Agreement as amended hereby,
are hereby amended so that any reference in such Repurchase Documents to the
Repurchase Agreement shall mean a reference to the Repurchase Agreement as
amended and modified hereby.





--------------------------------------------------------------------------------







11.Applicable Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Michigan as applicable to the
Repurchase Agreement.


12.Successors and Assigns. This Amendment is binding upon and shall inure to the
benefit of the Agent, the Buyers, the Seller and their respective successors and
assigns, except that the Seller may not assign or transfer any of its rights or
obligations hereunder without the prior written consent of each of the Buyers.


13.Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.


14.Headings. The headings, captions, and arrangements used in this Amendment are
for convenience only and shall not affect the interpretation of this Amendment.


15.ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER REPURCHASE DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO, AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.


[Remainder of This Page Intentionally Left Blank]





--------------------------------------------------------------------------------







In witness whereof the parties have caused this Amendment to be executed as of
the date first written above.
PULTE MORTGAGE LLC,
as Seller and Servicer




By: \s\ Scott E. Harris    
Name: Scott E. Harris    
Title: SVP/CFO    







--------------------------------------------------------------------------------







COMERICA BANK, as Agent, Lead Arranger and a Buyer




By: \s\ Jennifer L. Norris            
Name: Jennifer L. Norris
Title: Vice President









--------------------------------------------------------------------------------





BMO HARRIS BANK N.A.




By: \s\ Michael Lenardi            
Name: Michael Lenardi            
Title: Vice President                











--------------------------------------------------------------------------------





BRANCH BANKING AND TRUST COMPANY




By: \s\ Michele Perrin Gustafson        
Name: Michele Perrin Gustafson        
Title: SVP Relationship Manager        





















--------------------------------------------------------------------------------







SCHEDULE BC
TO Master Repurchase Agreement
The Buyers’ Committed Sums
(in dollars)
From December 27, 2016 through and including January 12, 2017
Buyer
Committed Sum
Comerica Bank
$120,002,400
BMO Harris Bank N.A.
$119,998,800
Branch Banking and Trust Company
$119,998,800
Maximum Aggregate Commitment
$360,000,000



From March 27, 2017 through and including April 13, 2017
Buyer
Committed Sum
Comerica Bank
$66,668,000
BMO Harris Bank N.A.
$66,666,000
Branch Banking and Trust Company
$66,666,000
Maximum Aggregate Commitment
$200,000,000



From June 27, 2017 through and including July 13, 2017
Buyer
Committed Sum
Comerica Bank
$66,668,000
BMO Harris Bank N.A.
$66,666,000
Branch Banking and Trust Company
$66,666,000
Maximum Aggregate Commitment
$200,000,000



At all other times:
Buyer
Committed Sum
Comerica Bank
$58,334,500
BMO Harris Bank N.A.
$58,332,750
Branch Banking and Trust Company
$58,332,750
Maximum Aggregate Commitment
$175,000,000








